Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00569-CR

                                         Edward HOUSTON,
                                             Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 458914
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 16, 2015

DISMISSED FOR WANT OF JURISDICTION

           The clerk’s record shows that on June 26, 2014 an information was filed charging appellant

with the misdemeanor offense of driving while intoxicated on or about May 8, 2014. The State

subsequently filed a motion to dismiss the information stating that it was unable to prove the

offense beyond a reasonable doubt. The trial court granted the State’s motion to dismiss, and

dismissed the case on August 31, 2015. Appellant filed a pro se notice of appeal on September 4,

2015. There being no judgment of conviction or other appealable order in this case, and no trial

court certification of right to appeal, appellant was ordered to show cause why this appeal should
                                                                                     04-15-00569-CR


not be dismissed for want of jurisdiction. TEX. R. APP. P. 25.2(a)(2). Appellant did not respond.

Accordingly, this appeal is dismissed for want of jurisdiction. TEX. R. APP. P. 25.2(a)(2), (d).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-